Citation Nr: 9911562	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  92-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1938 until his 
retirement in November 1966, and died in May 1973.  The 
appellant is his widow.

By rating decision dated in August 1973, the Regional Office 
(RO) denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She was 
notified of this determination and of her right to appeal by 
a letter dated later that month.  A timely appeal was not 
perfected.  In March 1992, the appellant sought to reopen her 
claim for service connection for the cause of the veteran's 
death.  In a rating action dated in May 1992, the RO 
concluded that the additional evidence was not new and 
material, and her claim remained denied.  In addition, the RO 
also determined that clear and unmistakable error was not 
present in the August 1973 rating decision.  

By decision in June 1993, the Board of Veterans' Appeals 
(Board) remanded the appellant's claim for additional 
development of the record.  The case was returned to the 
Board in July 1997, at which time it was held that the 
evidence was new and material, and the case was again 
remanded to attempt to procure additional evidence and have 
the RO adjudicate the claim on the basis of the entire 
evidence of record.  Finally, it is noted that the Board 
found that the August 1973 rating decision did not contain 
clear and unmistakable error.  The case is again before the 
Board for final appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 






FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was 55 years old when he died in May 1973 of 
an intracranial hemorrhage due to hypertension.

3. At the time of his death, service connection was in effect 
for hearing loss and otitis media and externa, each 
evaluated as noncompensable.

4. The service medical records show one elevated blood 
pressure reading.

5. Hypertension was diagnosed in December 1967 by a private 
physician.

6. That physician opined that the veteran's elevated blood 
pressure had its onset in service.


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1997)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that an electrocardiogram in 
December 1961 reflected blood pressure of 130/92.  On a 
periodic examination the same day, blood pressure was 130/86.  
All other blood pressure readings during service were within 
normal limits.  On the retirement examination in June 1966, 
the heart and vascular system were evaluated as normal.  
Blood pressure was 130/84.  A chest X-ray study was normal, 
as was an electrocardiogram.

A private medical record shows a blood pressure reading of 
180/110 in December 1967.

The veteran was afforded a cardiovascular examination by the 
Department of Veterans Affairs (VA) in April 1972.  It was 
reported that he was found to have hypertension in 1967, 
"three" months after he was discharged from service.  He 
was started on therapy at that time.  He related that he 
occasionally had dizzy spells, but seldom had headaches.  He 
had no heart disease to his knowledge.  The veteran indicated 
that he had some exertional dyspnea, but no significant chest 
pains.  On examination, the heart was not enlarged to 
percussion.  The sounds were normal, without murmurs.  Serial 
blood pressure readings were 190/98, 200/200, 192/96 and 
188/95.  The diagnosis was hypertensive vascular disease.  

In a memorandum dated in September 1972, the Assistant Vice 
President of a life insurance company, wrote that the veteran 
had been examined in December 1967 and was found at that time 
to have blood pressure of 180/110.  The examining physician 
told the insurance company that he was placing the veteran on 
anti-hypertensive medication.  

The veteran was admitted to a service department facility in 
May 1973.  He had been found unconscious at work and brought 
to the emergency room of a private hospital in a seizing 
state.  He was then transferred to the service department 
hospital.  A history of hypertension was noted.  The veteran 
died during the hospitalization.  The diagnoses were 
hypertension and intracranial bleed, probable subarachnoid 
hemorrhage, secondary to the above.  

The death certificate reflects the fact that the veteran died 
in May 1973 at the age of 55 of an intracranial hemorrhage 
due to hypertension.  It was noted that the hypertension was 
of five years duration.  

In a statement dated in July 1973, a private physician 
related that he had examined the veteran in December 1967 for 
an insurance physical.  The veteran's blood pressure at that 
time was 180/110.  The examiner added that he "wondered 
whether his blood pressure had been elevated prior to being 
released from the service a short time before.  The diagnoses 
(sic) at this time was essential hypertension."

In a letter dated in March 1992, an insurance agent wrote 
that he had taken an application from the veteran for life 
insurance.  However, after a physical examination and a 
review by the medical director of the company, the 
application was turned down due to hypertension.  The agent 
indicted that records were retained for only ten years and 
that he did not have the file on this case.

Numerous attempts have been made to obtain all possible 
records in this case.  In October 1993, Randolph Air Force 
Base reported that a search of its files had been conducted 
and no medical information concerning the veteran could be 
located.  In May 1998, the National Personnel Records Center 
was contacted and VA was advised that no additional records 
were available.  All records had previously been sent to VA.

At the time of the veteran's death, service connection was in 
effect for hearing loss and otitis media and externa.  Each 
of these disorders was evaluated as noncompensable.

Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Analysis

The initial question before the Board is whether the 
appellant has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of the veteran's hypertension is sufficient to 
conclude that the appellant's claim is well grounded.  No 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

There is no dispute in this case that the veteran's death was 
due to hypertension.  The only question is whether it may be 
concluded that hypertension had its onset in service.  The 
service medical records contain one abnormal blood pressure 
reading, which was present at the time of an 
electrocardiogram in December 1961.  At all other times 
during service, including the retirement examination in June 
1966, the veteran's blood pressure was within normal limits.  
It is significant to point out, however, that less than 
fourteen months following the veteran's retirement from 
service, his blood pressure was 180/110.  In addition, the 
Board notes that the examiner who conducted the December 1967 
examination stated in July 1973 that, at that time, he 
"wondered" whether his blood pressure had been elevated 
prior to being released from the service a short time 
before."  Clearly, the examiner was suggesting that the 
veteran's high blood pressure began in service.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the appellant's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Such a 
conclusion cannot be made in this case.  

The only medical opinion of record suggests that the 
veteran's hypertension had its onset in service.  This 
evidence is competent on the question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, based 
on a review of the entire record, the Board finds that the 
evidence is at least in equipoise regarding the onset of 
hypertension.  In light of the entire evidence of record, 
including the elevated blood pressure reading in service, and 
the medical opinion of record, the Board concludes that 
hypertension had its inception in service and that it 
resulted in the fatal subarachnoid hemorrhage, thereby 
supporting a grant of entitlement to service connection for 
the cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

